United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVY
COMMISSARY STORE, Great Lakes, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1199
Issued: December 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 10, 2012 appellant filed a timely appeal from the February 23, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his claim for a
recurrence of a medical condition. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
recurrence of his accepted right knee condition.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 25, 1981 appellant, then a 28-year-old clerk, sustained a traumatic injury to his
right knee while stocking potatoes at work.2 OWCP accepted his claim for chondromalacia
patella of the right knee.3 In a decision dated March 6, 1986, it terminated appellant’s continuing
compensation benefits on the grounds that he was capable of performing the duties of his dateof-injury job. There is no record of medical treatment for his right knee from March 27, 1987
until December 2008.4
On February 20, 2009 appellant requested that his claim be reopened for treatment of his
right knee condition. In a letter dated March 12, 2010, OWCP informed him that the information
submitted was insufficient to establish that his current condition was causally related to the
accepted right knee injury. It advised appellant to submit a Form CA-2a if he believed that he
had experienced a recurrence of disability, as well as medical evidence to support his claim.
Appellant did not submit any additional evidence in support of his claim.
By decision dated April 23, 2012, OWCP denied appellant’s request to reopen his claim,
finding that he had submitted insufficient factual or medical evidence to support continuing
residuals of his right knee condition.
On May 27, 2010 appellant requested a review of the written record. He did not submit
any evidence or argument in support of his request.
By decision dated August 12, 2010, an OWCP hearing representative affirmed the
April 23, 2010 decision on the grounds that there was no medical evidence of record to support
that appellant suffered from a condition causally related to his accepted right knee injury.
On August 13, 2010 appellant requested reconsideration. He contended that OWCP had
discriminated against him because of his name, thereby aggravating his mental illness.
Appellant argued that he had been denied due process under the 14th Amendment. He submitted
statements dated March 23 and June 9, 2010, in which he stated that he is mentally impaired due
to a brain injury. Appellant also contended that the decision denying his claim was arbitrary and
irrational.
Appellant submitted a December 24, 2008 report from Dr. Sepehr Khonsari, a Boardcertified physiatrist, which was co-signed by appellant’s treating physician, Dr. Ronald K.
Takemoto, a Board-certified physiatrist. On examination of the right knee, there was tenderness
2

This case was previously before the Board. In an order dated November 25, 2011, the Board set aside the
October 28, 2010 decision on the grounds that the claims examiner had not reviewed all evidence of record prior to
issuing his decision. The case was remanded for consideration of the evidence and a de novo decision. Docket No.
11-1138 (issued November 25, 2011).
3

Appellant’s January 8, 1982 claim for a back injury in File No. xxxxxx429 was accepted for cervical and lumbar
strain.
4

In a March 27, 1987 report, Dr. A.W. Bhatti, a treating physician, noted that appellant had arthroscopic surgery
in 1982. At the time of his examination in 1987, x-rays showed a possible tear at the posterior horn of the medial
meniscus.

2

over the medial joint line. Review of a magnetic resonance imaging (MRI) scan of the right knee
reflected a medial meniscal tear; partial tear or sprain of the anterior cruciate ligament (ACL);
grade 4 chondromalacia of the medial patella; and grade 3 chondromalacia of the lateral patella.
The record contains a copy of a December 16, 2008 report of an MRI scan of the right knee and
a December 24, 2008 report of an x-ray of the right knee.
In an April 27, 2009 progress notes, Dr. Sunny C.F. Cheung, a Board-certified orthopedic
surgeon, diagnosed mild right knee degenerative joint disease. Appellant reported that he had
injured his right knee in 1981, had undergone arthroscopic patella debridement and had been
experiencing pain ever since.
In reports dated March 1, 2010, Dr. Takemoto diagnosed degenerative joint disease and
knee arthritis. He noted tenderness over the medial joint line of the right knee. Dr. Takemoto
indicated by placing a checkmark in the “yes” box his belief that appellant’s condition was
caused or aggravated by his employment activities. In a section entitled “history of injury,” he
stated, “knee injury.”
Appellant submitted notes dated April 16, 2010 from Karen Yamada, nurse practitioner,
which were co-signed by Dr. James Strazzeri, a Board-certified orthopedic surgeon. The report
reflected a diagnosis of mild right knee degenerative joint disease. Examination of the right knee
revealed no effusion, tenderness over the joint line, crepitus and decreased sensation.
In May 4, 2010 progress notes, Dr. Takemoto diagnosed knee arthralgia, lower back pain
and post-traumatic stress disorder. The record also contains psychotherapy notes from
Freddie L. DeCastro dated July 7, 2010.
By decision dated October 28, 2010, OWCP denied modification of the August 12, 2010
decision, on the grounds that the medical evidence was insufficient to show that his current
medical condition was due to the accepted work injury. It found that appellant’s mental
condition had no relevance to his accepted knee condition.
In an order dated November 25, 2011, the Board set aside the October 28, 2010 decision
on the grounds that the claims examiner had not reviewed all evidence of record prior to issuing
his decision. The case was remanded for consideration of the evidence and a de novo decision.5
By decision dated February 23, 2012, OWCP denied modification of the August 12, 2010
decision, finding that the evidence was insufficient to establish that appellant’s current condition
was causally related to his accepted knee injury.

5

See supra note 2.

3

LEGAL PRECEDENT
Appellant has the burden of establishing that he sustained a recurrence of a medical
condition6 that is causally related to his accepted employment injury. To meet his burden,
appellant must furnish medical evidence from a physician who, on the basis of a complete and
accurate factual and medical history, concludes that the condition is causally related to the
employment injury and supports that conclusion with sound medical rationale.7 Where no such
rationale is present, the medical evidence is of diminished probative value.8
OWCP regulations define a recurrence of medical condition as the documented need for
further medical treatment after release from treatment of the accepted condition when there is no
work stoppage. Continued treatment for the original condition is not considered a renewed need
for medical care, nor is examination without treatment.9
OWCP’s procedure manual provides that, after 90 days of release from medical care
(based on the physician’s statement or instruction to return (as needed) PRN or computed by the
claims examiner from the date of last examination), a claimant is responsible for submitting an
attending physician’s report which contains a description of the objective findings and supports
causal relationship between the claimant’s current condition and the previously accepted work
injury.10
ANALYSIS
Appellant has not met his burden of proof to establish that he sustained a recurrence of a
medical condition. OWCP accepted appellant’s 1981 traumatic injury claim for chondromalacia
patella of the right knee. Appellant has asked that his claim be reopened for treatment.
However, he has failed to produce any rationalized medical opinion evidence establishing that he
required further medical treatment for a continuing employment-related condition.
On March 6, 1986 OWCP terminated appellant’s continuing compensation benefits on
the grounds that he was capable of performing the duties of his date-of-injury job. There is no
6

“Recurrence of medical condition” means a documented need for further medical treatment after release from
treatment for the accepted condition or injury when there is no accompanying work stoppage. Continuous treatment
for the original condition or injury is not considered a need for further medical treatment after release from
treatment, nor is an examination without treatment. 20 C.F.R. § 10.5(y) (2002).
7

Ronald A. Eldridge, 53 ECAB 218 (2001).

8

Mary A. Ceglia, 55 ECAB 626 (2004); Albert C. Brown, 52 ECAB 152 (2000).

9

20 C.F.R. § 10.5(y).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5(b) (September 2003). The
procedure manual provides, with certain exceptions that, within 90 days of release from medical care (as stated by
the physician or computed from the date of last examination or the physician’s instruction to return PRN), a claims
examiner may accept the attending physician’s statement supporting causal relationship between appellant’s current
condition and the accepted condition, even if the statement contains no rationale. Id., Chapter 2.1500.5(a).

4

record of medical treatment for his right knee from March 27, 1987 until December 24, 2008.
As computed from the date of the last physical examination on March 27, 1987, the treatment on
December 24, 2008 was rendered more than 90 days after appellant’s release from medical care.
Therefore, appellant was responsible for submitting an attending physician’s report containing a
description of the objective findings and supporting causal relationship between his current
condition and the previously accepted knee injury.11 He had the burden of submitting sufficient
medical evidence to document the need for further medical treatment.12 Appellant did not
submit the evidence required and thus failed to establish a need for continuing medical
treatment.13
Dr. Takemoto’s reports do not establish that appellant’s current knee condition was
causally related to the accepted employment injury. A December 24, 2008 report co-signed by
Dr. Takemoto provided examination findings and results of a recent MRI scan of the right knee,
which reflected a medial meniscal tear; partial tear or sprain of the ACL; grade 4 chondromalacia
of the medial patella; and grade 3 chondromalacia of the lateral patella. The report, however, did
not contain an opinion that appellant’s current condition was causally related to the original,
accepted right knee injury. Medical evidence which does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal
relationship.14
On March 1, 2010 Dr. Takemoto diagnosed degenerative joint disease and knee arthritis.
He indicated by placing a checkmark in the “yes” box his belief that appellant’s condition was
caused or aggravated by his employment activities. In a section entitled “history of injury,”
Dr. Takemoto stated, “knee injury.” Medical conclusions unsupported by rationale are of little
probative value.15 The Board has held that a report that addresses causal relationship with a
checkmark, without a medical rationale explaining how the work conditions caused the alleged
injury, is of diminished probative value and is insufficient to establish causal relationship.16
Additionally, Dr. Takemoto did not provide findings on examination or indicate that his opinion
was based on a review of a complete factual and medical background of the claimant. For all of
these reasons, his reports are of diminished probative value. Dr. Takemoto’s progress notes,
which do not provide an opinion on the cause of appellant’s current condition, are also
insufficient to establish appellant’s claim.
On April 27, 2009 Dr. Cheung diagnosed mild right knee degenerative joint disease and
related appellant’s report that he had injured his right knee in 1981, had undergone arthroscopic
patella debridement and had been experiencing pain ever since. Although she refers to the 1981
injury, as noted by appellant, Dr. Cheung did not express his own opinion that the current knee
11

Federal (FECA) Procedure Manual, id.

12

20 C.F.R. § 10.5(y).

13

See J.F., 58 ECAB 124 (2006).

14

Michael E. Smith, 50 ECAB 313 (1999).

15

Willa M. Frazier, 55 ECAB 379 (2004).

16

See Calvin E. King, Jr., 51 ECAB 394 (2000); see also Frederick E. Howard, Jr., 41 ECAB 843 (1990).

5

condition was causally related to the original injury. An award of compensation may not be
based on surmise, conjecture, speculation or upon appellant’s own belief that there was a causal
relationship between her claimed condition and her employment.17
April 16, 2010 notes from Ms. Yamada, nurse practitioner, which were co-signed by
Dr. Strazzeri, provided examination findings and reflected a diagnosis of mild right knee
degenerative joint disease. They did not contain a history of injury and treatment or an opinion
as to the cause of appellant’s diagnosed condition. Therefore, they are of limited probative
value. Reports of MRI scans and x-rays, which do not contain an opinion as to the cause of
appellant’s condition, are also of diminished probative value and are insufficient to establish
appellant’s claim.18
The Board finds that appellant has failed to provide any rationalized medical opinion
evidence establishing that he required further medical treatment for a 20-year-old employmentrelated injury.
On appeal, appellant asserts that OWCP failed to “meet its statutory mandate” “failed to
make findings of facts or conclusions of law” and did not request an independent medical
examination. He chiefly contends that OWCP failed to meet its burden of proof. The burden in
this case, however, is appellant’s. For reasons stated, the Board finds that he has failed to meet
his burden of proof to establish that he sustained a recurrence of his accepted right knee
condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a recurrence of a medical condition that was causally related to his accepted right knee
injury.

17

Patricia J. Glenn, 53 ECAB 159 (2001).

18

See Mary E. Marshall, 56 ECAB 420 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT the February 23, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

